This case originated in the justice court, and there is nothing in the record showing how it reached the county court. This being true, jurisdiction of the county court to hear and determine the cause, the amount in controversy being insufficient to confer original jurisdiction upon that court, does not appear, and this court has no jurisdiction, and the appeal must be dismissed.
Again, the record shows that the defendant filed a plea in reconvention in the county court, seeking to recover damages in the sum of $175 against the plaintiff, and the judgment of the court fails to dispose of the issues presented by this plea.
The judgment is not therefore final, and for this reason the appeal must be dismissed.